Exhibit 10.2

 

SUBSCRIPTION AGREEMENT

 

Actinium Pharmaceuticals, Inc. 

546 Fifth Avenue, 14th Floor
New York, New York 10036

 

Gentlemen:

 

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

 

1.       This Subscription Agreement (this “Agreement”) is made as of the date
set forth below between Actinium Pharmaceuticals, Inc., a Delaware corporation
(the “Company”) and the Investor.

 

2.       The Company has authorized the sale and issuance to certain investors
of up to an aggregate of 1,923,078 shares (the “Securities”) of its common
stock, par value $0.001 per share, for a purchase price of $2.60 per share (the
“Purchase Price”).

 

3.       The offering and sale of the Securities (the “Offering”) is being made
pursuant to (1) an effective Registration Statement on Form S-3 (including the
Prospectus contained therein (including any documents incorporated by reference
therein, the “Base Prospectus”) and any documents incorporated by reference
therein, the “Registration Statement”) filed by the Company with the Securities
and Exchange Commission (the “Commission”), (2) if applicable, certain “free
writing prospectuses” (as that term is defined in Rule 405 under the Securities
Act of 1933, as amended), that have or will be filed with the Commission and
delivered to the Investor on or prior to the date hereof and (3) a Final
Prospectus Supplement (the “Final Prospectus Supplement,” and together with the
Base Prospectus, the “Final Prospectus”) containing the final terms of the
Offering that has been delivered to the Investor and that will be filed with the
Commission.

 

4.       The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor the Securities
set forth below for the aggregate purchase price set forth below. The Securities
shall be purchased pursuant to the Terms and Conditions for Purchase of
Securities attached hereto as Annex I and incorporated herein by this reference
as if fully set forth herein. The Investor acknowledges that the Offering is not
being underwritten by the placement agents (the “Placement Agents”) named in the
Prospectus and that there is no minimum offering amount.

 

5.       The manner of settlement of the Securities purchased by the Investor
shall be determined by such Investor as set forth below (check one). The Company
shall cause to be delivered, on the Closing Date (as defined in Annex I),
certificates representing the Securities registered in the Investor’s name and
address as set forth below to such Investor.

 



1

 

 

[____] A. Delivery by electronic book-entry at The Depository Trust Company
(“DTC”), registered in the Investor’s name and address as set forth in Annex I
hereto, and released by Action Stock Transfer Corporation, the Company’s
transfer agent (the “Transfer Agent”), to the Investor at the Closing. NO LATER
THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR
AND THE COMPANY, THE INVESTOR SHALL:

 

(I)DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SECURITIES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN
(“DWAC”) INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH
THE SECURITIES, AND

 

(II)REMIT BY WIRE TRANSFER THE AMOUNT OF IMMEDIATELY AVAILABLE FUNDS EQUAL TO
THE AGGREGATE PURCHASE PRICE FOR THE SECURITIES BEING PURCHASED BY THE INVESTOR
TO THE ACCOUNT SPECIFIED IN SECTION 3.4(a) IN ANNEX I:

 

— OR —

 

[____] B. Delivery versus payment (“DVP”) through DTC (i.e., the Company shall
deliver Securities registered in the Investor’s name and address as set forth
below and released by the Transfer Agent to the Investor at the Closing directly
to the account(s) identified by the Investor on Annex I hereto and
simultaneously therewith payment shall be made in immediately available funds
from such account(s) to the Company through DTC). NO LATER THAN ONE (1) BUSINESS
DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE
INVESTOR SHALL:

 

(I)NOTIFY THE COMPANY OF THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH THE
SECURITIES BEING PURCHASED BY SUCH INVESTOR, AND

 

(II) CONFIRM THAT THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH THE SECURITIES
BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SECURITIES BEING PURCHASED BY THE INVESTOR.

 

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SECURITIES IN IMMEDIATELY AVAILABLE
FUNDS OR DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER,
THE SECURITIES MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR
MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER, AT THE COMPANY’S DISCRETION.

 



2

 

 

6.       The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (b) it
is not a FINRA member or an Associated Person (as such term is defined under the
NASD Membership and Registration Rules Section 1011) as of the Closing, and (c)
it, after giving effect to the transactions contemplated hereby, will not,
either individually or with a group (as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), be the
beneficial owner of 10% or more of the Company’s outstanding common stock. For
purposes of this Section 6, beneficial ownership shall be determined pursuant to
a Rule 13d-3 under the Exchange Act. Exceptions:

 

 



 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

7.       The Investor represents that it has received (i) the final Base
Prospectus, which is a part of the Company’s Registration Statement, (ii) the
documents incorporated by reference therein (or otherwise made available to it
by the filing by the Company of an electronic version thereof with the
Commission) and (iii) any free writing prospectus (collectively, the “Disclosure
Package”) prior to the execution by the Investor of this Agreement. The Investor
understands that prior to delivery of this Agreement to the Company the Investor
will receive the Prospectus.

 

8.       No offer by the Investor to buy Securities will be accepted and no part
of the Purchase Price will be delivered to the Company until the Investor has
received the Final Prospectus and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked by the Investor, without obligation or commitment of any kind, at any
time prior to the Company sending (orally, in writing, or by electronic mail)
notice of its acceptance of such offer. An indication of interest will involve
no obligation or commitment of any kind until this Agreement is accepted and
countersigned by or on behalf of the Company. The Investor understands and
agrees that the Company, in its sole discretion, reserves the right to accept or
reject this subscription for Securities, in whole or in part.

 



3

 

 

Number of Securities:
                                                                                                                       

Purchase Price Per Share:
                                                                                                                

Aggregate Purchase Price:
$                                                                                                            

  

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 



  Dated as of: June __, 2015             INVESTOR     By:     Print Name:    
Title:     Address:        

 

Agreed and Accepted
this ____ day of June, 2015:

 

ACTINIUM PHARMACEUTICALS, INC.

 



By:     Title:    

 

 



4

 

 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

 

1.             Authorization and Sale of the Securities. Subject to the terms
and conditions of this Agreement, the Company has authorized the sale of the
Securities.

 

2.             Agreement to Sell and Purchase the Securities; Placement Agents.

 

2.1       At the Closing (as defined in Section 3.1), the Company will sell to
the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Securities set forth on the last
page of the Agreement to which these Terms and Conditions for Purchase of
Securities are attached as Annex I (the “Signature Page”) for the aggregate
purchase price therefor set forth on the Signature Page.

 

2.2       The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Securities to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

 

2.3       Investor acknowledges that the Company has agreed to pay Laidlaw &
Company (UK) Ltd. (“Laidlaw”) as representative (the “Representative”) of the
several placement agents ("the “Placement Agents”) a fee (the “Placement Fee”)
in respect of the sale of Securities to the Investor.

 

2.4       The Company has entered into a Placement Agency Agreement, dated June
4, 2015 (the “Placement Agreement”), with the Placement Agents. Under Section 1
of the Placement Agreement, the Company has made representations and warranties
to the Placement Agents and the Investors, which the Investors shall be entitled
to rely upon as third party beneficiaries thereof.

 

3.            Closings and Delivery of the Securities and Funds.

 

3.1       Closing. The completion of the purchase and sale of the Securities
(the “Closing”) shall occur at a place and time (the “Closing Date”) to be
specified by the Company and the Representative, and of which the Investors will
be notified in advance by the Placement Agreement, in accordance with Rule
15c6-1 promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). At the Closing, (a) the Company shall cause the Action Stock
Transfer Corporation, the Company’s transfer agent (“Transfer Agent”) to deliver
to the Investor the number of Securities set forth on the Signature Page
registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached hereto as Exhibit A, in the name of a nominee designated
by the Investor and (b) the aggregate purchase price for the Securities being
purchased by the Investor will be delivered by or on behalf of the Investor to
the Company in immediately available funds.

 

3.2       Conditions to the Company’s Obligations. The Company’s obligation to
issue and sell the Securities to the Investor shall be subject to: (i) the
receipt by the Company of the purchase price for the Securities being purchased
hereunder in immediately available funds as set forth on the Signature Page and
(ii) the accuracy of the representations and warranties made by the Investor
pursuant to this Agreement, including the Terms and Conditions for Purchase of
Securities, and the fulfillment of those undertakings of the Investor to be
fulfilled prior to the Closing Date pursuant to this Agreement, including the
Terms and Conditions for Purchase of Securities.

 



A-1

 

 

3.3       Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Securities will be subject to the accuracy of the representations
and warranties made by the Company and the fulfillment of those undertakings of
the Company to be fulfilled prior to the Closing Date pursuant to this Agreement
and Section 8 of the Placement Agreement, and to the condition that the
Placement Agents shall not have: (i) terminated the Placement Agreement pursuant
to the terms thereof or (ii) determined that the conditions to the closing in
the Placement Agreement have not been satisfied. The Investor’s obligations are
expressly not conditioned on the purchase by any or all of the Other Investors
of the Securities that they have agreed to purchase from the Company.

 

3.4       Delivery of Funds.

 

(a)       Delivery by Electronic Book-Entry at The Depository Trust Company. If
the Investor elects to settle the Securities purchased by such Investor through
delivery by electronic book-entry at DTC, no later than one (1) business day
after the execution of this Agreement by the Investor and the Company, the
Investor shall remit by wire transfer of immediately available funds the amount
of funds equal to the aggregate purchase price for the Securities being
purchased by the Investor to the following account designated by the Company:

 

Bank of America N.A.

 

222 Broadway

 

New York, NY 10038
ABA # 026009593
Account Name: Actinium Pharmaceuticals, Inc.
Account Number: 009488119240

 

(b)       Such funds shall be held in escrow by the Company until the Closing
and upon the satisfaction, in the sole judgment of the Representative, of the
conditions set forth in Section 3.3 hereof. Investor shall also furnish to the
Company a completed W-9 form (or, in the case of an Investor who is not a United
States citizen or resident, a W-8 form).

 

(c)       Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Securities purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts to be credited with the Securities being
purchased by the Investor have a minimum balance in immediately available funds
equal to the aggregate purchase price for the Securities being purchased by the
Investor.

 



A-2

 

 

(d)       Physical Certificate Delivery. Notwithstanding anything herein to the
contrary, in the event that the delivery options described in Sections 3.4(a) or
3.4(b) are unavailable, and the Company settles the Securities purchased by such
Investor by delivery of physical certificates representing the Securities
purchased, the Investor shall remit by wire transfer of immediately available
funds the amount of funds equal to the aggregate purchase price for the
Securities being purchased by the Investor to the Company in the same manner as
set forth in Section 3.4(a) herein.

 

3.5       Delivery of Securities.

 

(a)       Delivery by Electronic Book-Entry at The Depository Trust Company. If
the Investor elects to settle the Securities purchased by such Investor through
delivery by electronic book-entry at DTC, no later than one (1) business day
after the execution of this Agreement by the Investor and the Company, the
Investor shall direct the broker-dealer at which the account or accounts to be
credited with the Securities being purchased by such Investor are maintained,
which broker/dealer shall be a DTC participant, to set up a Deposit/Withdrawal
at Custodian (“DWAC”) instructing the Transfer Agent to credit such account or
accounts with the Securities by means of an electronic book-entry delivery. Such
DWAC shall indicate the settlement date for the deposit of the Securities, which
date shall be provided to the Investor by the Representative. Simultaneously
with the delivery to the Company of the funds pursuant to Section 3.4 above, the
Company shall direct its transfer agent to credit the Investor’s account or
accounts with the Securities pursuant to the information contained in the DWAC.

 

(b)       Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Securities purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify the Representative of the account or accounts to be credited with the
Securities being purchased by such Investor. On the Closing Date, the Company
shall deliver the Securities to the Investor directly to the account(s)
identified by Investor and simultaneously therewith payment shall be made in
immediately available funds from such account(s) to the Company through DTC.

 

(c)       Physical Certificate Delivery. If the delivery options set forth in
Sections 3.5(a) and 3.5(b) are unavailable and the Company settles the
Securities purchased by such Investor by delivery of physical certificates
representing the Securities purchased, the Investor shall remit by wire transfer
of immediately available funds the amount of funds equal to the aggregate
purchase price for the Securities being purchased by the Investor in the same
manner as set forth in Section 3.4(a) herein and the Company shall cause to be
delivered, on the Closing Date, certificates representing the Securities
registered in the Investor’s name and address as set forth on the Signature Page
to such Investor.

 



A-3

 

 

4.            Representations, Warranties and Covenants of the Investor.

 

The Investor represents and warrants to, and agrees with, the Company and the
Placement Agents that:

 

4.1       The Investor (a) is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Securities, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the number of
Securities set forth on the Signature Page, has received and is relying only
upon the Disclosure Package and the Final Prospectus and the documents
incorporated by reference therein.

 

4.2       (a)       No action has been or will be taken in any jurisdiction
outside the United States by the Investor that would permit an offering of the
Securities, or possession or distribution of offering materials in connection
with the issue of the Securities in any jurisdiction outside the United States
where action for that purpose is required, (b) if the Investor is outside the
United States, it will comply with all applicable laws and regulations in each
foreign jurisdiction in which it purchases, offers, sells or delivers the
Securities or has in its possession or distributes any offering material, in all
cases at its own expense and (c) the Investor understands that the Placement
Agents have not been authorized to make and have not made any representation,
disclosure or use of any information in connection with the issue, placement,
purchase and sale of the Securities, except as set forth or incorporated by
reference in the Base Prospectus or the Final Prospectus.

 

4.3       (a)       The Investor has full right, power, authority and capacity
to enter into this Agreement and to consummate the transactions contemplated
hereby and has taken all necessary action to authorize the execution, delivery
and performance of this Agreement, and (b) this Agreement constitutes a valid
and binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may violate the public policy underlying any law, rule or
regulation (including any federal or state securities law, rule or regulation).

 

4.4       The Investor understands that nothing in this Agreement, the
Registration Statement, the Final Prospectus or any other materials presented to
the Investor in connection with the purchase and sale of the Securities
constitutes legal, tax or investment advice. The Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of Securities.

 

4.5       Since the time on which the Placement Agents first contacted such
Investor about the Offering, such Investor has not engaged in any transactions
in the securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities). Each Investor covenants that it will not
engage in any transactions in the securities of the Company (including Short
Sales) prior to the time that the transactions contemplated by this Agreement
are publicly disclosed. Each Investor agrees that it will not use any of the
Securities acquired pursuant to this Agreement to cover any short position in
the Company’s common stock if doing so would be in violation of applicable
securities laws. For purposes hereof, “Short Sales” include, without limitation,
all “short sales” as defined in Rule 200 promulgated under Regulation SHO under
the Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.

 



A-4

 

 

5.            Survival of Representations, Warranties and Agreements; Third
Party Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agents, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of the Agreement, the delivery to the Investor of the Securities being
purchased and the payment therefor. The Placement Agents shall be third party
beneficiaries with respect to the representations, warranties and agreements of
the Investor in Section 4 hereof.

 

6.            Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so mailed
and (iv) if delivered by facsimile, upon electric confirmation of receipt and
will be delivered and addressed as follows:

 

(a)       if to the Company, to: 

 

Actinium Pharmaceuticals, Inc. 

546 Fifth Avenue, 14th Floor 

New York, New York 10036 

Attention: Kaushik J. Dave, CEO 

Fax No: 732-243-9499 

 

with a copy (which shall not constitute notice) to:

 

Thomas Slusarczyk, Esq. 

Barclay & Damon LLP 

One Park Place 

300 South State Street 

Syracuse, New York 13202 

Tel No.: (315) 235-2299 

Fax No.: (315) 624-7359 

 

(b)       if to the Investor, at its address on the Signature Page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.

 



A-5

 





 

7.            Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.

 

8.            Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and will not be deemed to
be part of this Agreement.

 

9.            Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby.

 

10.          Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

11.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

 

12.          Confirmation of Sale. The Investor acknowledges and agrees that
such Investor’s receipt of the Company’s counterpart to this Agreement shall
constitute written confirmation of the Company’s sale of Securities to such
Investor and an acceptance of such Investor’s offer to purchase such Securities.

 

13.          Press Release. The Company and the Investor agree that the Company
shall issue one or more press releases (a) announcing the Offering and (b)
disclosing any material, non-public information regarding the Company that was
described in the Final Prospectus prior to the opening of the financial markets
in New York City on the business day immediately after the date hereof.

 

14.          Termination. In the event that the Placement Agreement is
terminated by the Placement Agents pursuant to the terms thereof, the Agreement
shall terminate without any further action on the part of the parties hereto.

 

15.          Assignability of Agreement. The Agreement and the Investor’s
rights, obligations and interest under the Agreement, including the Terms and
Conditions for Purchase of Securities, are not transferable or assignable by the
Investor.

 



A-6

 

 

EXHIBIT A

 

ACTINIUM PHARMACEUTICALS, INC.

 

INVESTOR QUESTIONNAIRE

 

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1. The exact name that your Securities are to be registered in.  You may use a
nominee name if appropriate:                                          2. The
relationship between the Investor and the registered holder listed in response
to item 1 above:                                          3. The mailing address
of the registered holder listed in response to item 1 above:
                                         4. The Social Security Number or Tax
Identification Number of the registered holder listed in the response to item 1
above:                                          5. Name of DTC Participant
(broker-dealer at which the account or accounts to be credited with the
Securities are maintained):                                          6. DTC
Participant Number:                                          7. Name of Account
at DTC Participant being credited with the Securities:
                                         8. Account Number at DTC Participant
being credited with the Securities:                                   

 

 



Exhibit A

 

